Rhodes, J., delivered the opinion of the Court:
This case, in its material facts, is not distinguishable from Treadway v. Semple (28 Cal. 652), and Semple v. Wright (32 Cal. 659.) The fact that plaintiff received a conveyance of the premises in controversy before the confirmation of the survey of the Jimeno rancho, is not material, as, under the rule laid down in Rodrigues v. United States (1 Wal. 587)— upon the authority of which these cases were decided—the confirmation of the survey was binding upon all persons, whether they intervened or not. If that rule is believed to be wrong, the correction must be sought in the tribunal that laid it down. Its decisions on questions of this character are binding on us.
Upon the authority of those cases, the judgment of the Court below is reversed, and cause remanded for a new trial.